Citation Nr: 1626837	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-24 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for fibromyalgia prior to July 16, 2010.

2.  Entitlement to an extraschedular rating in excess of 40 percent for fibromyalgia from July 16, 2010.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to February 1986.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which provided initial staged ratings for fibromyalgia, as 20 percent from December 23, 1996 and 40 percent from July 16, 2010.  

A December 2011 Board decision granted entitlement to service connection for fibromyalgia after a protracted appeal process involving multiple Board and Court of Appeals for Veteran's Claims (Court) remands and decisions.

The Veteran appealed the effective date of the grant of service connection, noting that he filed his claim in October 1996.  In an April 2014 rating decision, the RO provided an earlier effective date of October 9, 1996.  As the Veteran's indicated he was seeking an effective date in October 1996, and there has been no additional argument regarding the 2014 correction of the effective date to October 9, 1996 by the Veteran or his attorney, the Board finds that this effective date is a full grant of the effective date appeal. 

Additionally, the April 2014 rating decision denied entitlement to TDIU.  The Veteran's attorney perfected a timely notice of disagreement with this denial, but noted that the TDIU claim was raised with the increased rating claim, and therefore had continued on appeal with his fibromyalgia claims.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  Here, the Veteran has continually claimed that he is unable to work as a result of his service-connected disabilities, and so his TDIU claim is considered on appeal as part of his claim for an increased rating for fibromyalgia.

The Board notes that the Veteran's attorney indicated that a higher rating was warranted for the Veteran's low back disability in a February 2016 statement.  The Board notes that effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  The Board requests that the AOJ contact the Veteran's attorney and provide him/her with the appropriate form to submit this new claim.

The issue of entitlement to TDIU prior to July 21, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 6, 2010, the Veteran's fibromyalgia has been manifested by symptomatology that is episodic with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The Veteran is currently in receipt of separate 20 percent ratings for cervical and lumbar spine strain, which contemplates the pain associated with these musculoskeletal disorders.

2.  From July 6, 2010, the Veteran's fibromyalgia has been manifested by symptomatology that is continuous or nearly-continuous.

3.  From June 21, 2012, the Veteran meets the schedular criteria for entitlement to TDIU.  He has a high school education and worked as a plant worker (driving fork-lifts, vacuuming pits, and other manual duties).  The Veteran has been unemployed since 1996.

4.  Resolving reasonable doubt in the Veteran's favor, since June 21, 2012, the Veteran's service-connected disabilities, alone and in regard to his education and work history, precluded him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  Prior to July 6, 2010, the criteria for an initial evaluation greater than 20 percent for fibromyalgia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.7, 4.14 (rule against pyramiding), 4.71a, Diagnostic Codes 5025 (2015).

2.  The criteria for an initial evaluation of 40 percent for fibromyalgia are met from July 6, 2010.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5025.

3.  The criteria for an initial evaluation in excess of 40 percent for service-connected fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4., 4.71a, Diagnostic Codes 5025, Thun v. Peake, 22 Vet App 111 (2008.

4.  The criteria for a TDIU have been met from June 21, 2012.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter provided in June 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Despite the length of time since the Veteran was provided with VCAA notice, the Veteran's claim has progressed with the help of qualified and knowledgeable counsel who have demonstrated actual knowledge of the appeals process.  He received a Statement of the Case regarding the increased rating claims in March 2014.

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was afforded VA examinations in February 2014, December 2010, July 2010, August 2009, October 2007, February 2003, August 2002, December 2000, December 1999 and February 1997.  The Board finds that the examinations were thorough and adequate on which to base a decision in that they were based on physical examinations, interviews of the Veteran, and reviews of his claims file.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased Rating

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his fibromyalgia-related pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

The Veteran's service-connected fibromyalgia disability is currently rated as 20 percent disabling for the period from October 9, 1996 to July 15, 2010 and 40 percent disabling for the period from July 16, 2010 under Diagnostic Codes Diagnostic Code 5025. 

Fibromyalgia refers to widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel syndrome, depression, anxiety, or Raynaud's-like symptoms.  38 C.F.R. § 4.71a.

Diagnostic Code 5025 provides that a 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time. 

The highest rating of 40 percent rating is warranted for symptoms that are constant, or nearly so, and are refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

The Board notes that the dates for the Veteran's grant of a 40 percent rating was initially July 16, 2010, and that the RO's intent was to provide the 40 percent rating from the July 2010 VA examination.  That examination occurred on July 6, 2010.  As this was merely a typographical error, the Board has corrected it with this decision.

Prior to July 6, 2010

One of the earliest records available is from Caldwell Family Physicians from March 1993.  On examination, the Veteran was tender over all the muscles of his back, from his neck to his low back.  He had a history of a work injury with hematoma of his thigh with hospitalization and drainage.  He noted no specific injury to his back, but that he was stiff all day.  He was tender over all the muscles of his back, not the vertebra.  It hurt to raise his arms over his head or flex forward.  The pain seemed to be all in his muscles.  He was assessed with myalgia, probably fibromyalgia.  Again in March 1993, the Veteran came in for recheck of his fibromyalgia.  His ANA was negative.  Lodine and Soma were helping, but he only used the medication when the pain was really bad.  He reported good days and bad days with improvement on medication.  He did not go to physical therapy but worked with his plant nurse on some exercises to do.

In March 1996, Dr. S.P. noted the Veteran had a history of diffuse musculoskeletal pain that began in his back while in service.  His pain has evolved from being limited to the low back to being "all over."  He had diffuse myalgias and arthralgias, with "spasm" and diffuse swelling and stiffness.  He has a prominent nocturnal component and has developed a nonrestorative sleep pattern.  He only worked six months in the past year due and attempted jobs in a battery plant at Great Lakes Carbon.  All of the positions have been "quite physically demanding."  On examination, his joints had "preserved range of motion" and his strength was normal throughout.  He had 1+ tender points in characteristic locations for fibromyalgia.  His gait was normal and his sensation was essentially normal.  He was diagnosed with chronic low back pain and fibromyalgia.  The physician recommended he attempt to work as much as possible and had him do some active stretching and range of motion exercises only, as well as walking.  It was suggested he use his narcotic pain medication sparingly.

In January 1997, the Veteran reported to Dr. S.D. that he was in a car accident in November 1996 with soft tissue injuries, and his teeth were knocked out.  He felt that all of his symptoms worsened since the accident.  He had swelling of the external tendon sheaths.  He reported lumbar and neck pain which radiated to his legs.  He could not sleep.  He was given Percocet.  He had bilateral paraspinal, upper trapezius, and gluteal pain.  Standing and activities increased pain and he had an increase in numbness when his pain increased.  In February 1997, he reported that almost all activities increased his pain, especially with upright activity.  He had diffuse tenderness in all paraspinals, gluteals and shoulder area.  He had some relief with a home exercise program but his pain had increased in the past week.

In April 1997, the Veteran was in inpatient treatment for suicidal thoughts at Grace Hospital.  He reported pain that started at the top of his head and went back to his neck, across his shoulder blades and muscles, to both sides, pulling each way, all the way to the bottom of the back and then to the legs, making the legs go numb.  He reported the pain was consistent.  He reported his pain started in the mid-1980s but that he also was in a bad motor vehicle accident in November 1996.  He stated that every part of his body hurt and he had a diagnosis of fibromyalgia.  During the mental status evaluation, the Veteran tended to be preoccupied about his compensation from the VA and Social Security.  His physical examination was unremarkable except for somewhat restricted movement of the spine.  He was noted to have pain disorder with psychological and physical features and a borderline personality disorder, among others.

In October 1997, Dr. D.P. provided a letter that he had been treating the Veteran for one and a half years for fibromyalgia, which he defined as a chronic musculoskeletal pain syndrome of unknown etiology that is associated with a nonrestorative sleep pattern and fatigue.  He noted that there was no cure, and that the treatment is palliative to lessen the impact of the problem on the functional abilities.  He noted that the Veteran had little improvement in his functional abilities in the prior year and a half, and that he worsened of late with increased pain and stiffness about his neck and back.  Dr. D.P. opined that the Veteran was disabled from gainful employment.

In November 1997, the Veteran reported increased pain, was noted to have slight left lower extremity numbness, and pain with palpation at the bilateral paraspinal, upper trapezius, occipital, scalene, upper chest, scapuloid, and gluteal.  He had decreased range of motion, decreased sensation, decreased function and headaches and pain.

In July 1998, the Veteran was again admitted for inpatient treatment of psychiatric symptoms.  He complained of pain and inability to work since 1996.  He was counseled on alternative pain management strategies, but he was not particularly open to the alternatives suggested.  He wanted pain medication.  He was not interested in substance abuse treatment due to numerous medical concerns.  Drug testing showed opiates, cocaine, and THC.

Treatment records from February to July 1999 included complaints of diffuse pain, sleep disturbance, and diffuse migratory paresthesias.  In July 1999, while hospitalized for schizophrenia and polysubstance abuse, the Veteran complained of frequent headaches, shooting pains in the neck with crepitus, occasional abdominal pain, a history of blackouts, and pain the back, both legs and feet.

In August 1999, the Veteran received treatment from VA rheumatology.  He reported a long history of pain and stiffness.  It "hurts all over" at a 10/10 pain level, worse in the right ankle, hip, and cervical area.  He reported constant stiffness, but denied any swelling.  He reported poor sleep from the pain, which was non-restorative.  He was receiving physical therapy with temporary relief.  He had no active synovitis in any joint and mild tenderness in the lumbar spine.  He had full range of motion in all joint except the cervical spine.  He was assessed with chronic pain/fibromyalgia likely diagnosed based on lack of physical findings and diffuse pain/tenderness out of proportion to exam and his above history.  After testing for rheumatoid arthritis was negative, and no evidence of a connective tissue disease, it was determined he likely had fibromyalgia.  

August and September 1999 treatment records included complaints of persistent pain throughout the body and tense muscles.  He had multiple tender points but otherwise his motor and sensory evaluation showed everything was intact.

Social Security Administration records included a September 1999 functional capacity assessment, which found that the Veteran had functional capacity to perform medium work, and was able to perform at least simple routine repetitive tasks.  The evaluator noted that the Veteran's prior work and high school education meant he had a "not disabled determination."  SSA found that the Veteran's primary diagnosis was schizophrenia and his secondary diagnosis was a personality disorder.

During a December 1999 VA spine examination, the Veteran reported pain in his cervical and lumbar spine areas, which were constant, but aggravated by long sitting and standing.  He denied specific flares or other aggravating factors.  He stated his pain was more severe and constant compared to two years prior.

The Veteran requested a VA examination for stiffness, chronic pain (back to feet), severe muscle spasms, stress (dreams relating to service), cannot sit or walk for long period of time, bad temper.  At the December 2000 examination, he reported that he worked until 1996 as a materials operator and had to quit because of his service-connected conditions.  He reported pain that shoots down into his legs occasionally.  He was on Percocet and salicylates.  On physical examination, he reported all motion of his lumbar spine caused pain, but he had no fatigue, weakness or lack of endurance.  He had no spasm, or tenderness.  His deep tendon reflexes were absent, bilaterally.  He was assessed with lumbosacral strain with arthritis.

In February 2001, the Veteran sought care for severe pain associated with fibromyalgia and arthritis.  He reported pain from his neck down his spine into the buttocks and down both legs.  He had been out of pain medication since October.  He was not sleeping or resting due to the pain.  In another record, he reported his neck back and bilateral leg pain had been ongoing for 10 years.  His neck pain travels to both upper extremities, and he has "muscle twitching/tremors".  His low back pain begins in the lumbar region and radiated down the back of the legs, also with muscle spasm.  .  His deep tendon reflexes were normal in the biceps, but hypoactive in the triceps and branchial, and absent in the patellar and Achilles.  His strength was difficult to assess, and questionably due to "motivational issues" as it applied to all of his extremities testing, which yielded 4+/5.  

In May 2002, Dr. D. P (Payne) from Piedmont Rheumatology noted that he had been treating the Veteran for six years for fibromyalgia.  Dr. P. noted that despite appropriate treatment, the Veteran had refractory symptoms that they were only able to palliate.  He was noted to have functional abilities at a self-care level and Dr. P felt that he was at a maximum medical improvement at the present time.  He did not feel the Veteran would be able to perform any gainful employment, and that this would be permanent.  

In August 2002, the Veteran was afforded a VA fibromyalgia examination.  "The Veteran states now that he has pretty much constant pain that is aggravated by cloudy and rainy days, he says it gets some more aggravated by any kind of physical activity, house work, standing more than 10 minutes."  He will have spasms in the low back which radiate down his legs.  He reported the pain is over his entire body, but starts in the back of his neck and goes down his back to his low back, and involves his shoulders, legs, arms, and feet.  He reported that the increase pain occurs perhaps 10 days per month, and lying down alleviates the pain.  He was on Flexeril, Percocet and morphine sulfate.  He also reported trouble sleeping and only able to sleep a total of four hours at night and he has trouble doing that.  On physical examination, the Veteran had complaints of tenderness over the posterior neck in the nuchal area over the entire neck bilaterally, the base of the neck, the tips of the shoulders, the entire area between the shoulder blades down to the lumbar area.  The entire spine was tender to touch.  He complained of sacroiliac tenderness and lateral flank tenderness.  He did not have tenderness over the sciatic notches.  He had pain over the lateral epicondyles and the elbows.  He had no pain over the face or over the suprasternal notch or the costochondral areas.  He complained of pain over the forearms, hands, and thumbs.  He had pain over the knees (medial and lateral aspects), and both above and below the knees.  He had pain over the feet.  The muscle strength in the involved areas is grossly normal, although his hand strength was reduced.  However, when he was asked to do the exercises, it was noted that he gripped a cane normally and is able to support himself using a cane.

A January 2003 record from Dr. S.P. from Piedmont Rheumatology noted the Veteran continued to have widespread pain, including arthralgias and myalgias.  He was stiff diffusely and this worked in the morning and after periods of activity.  "Findings can be summarized to focal [degenerative joint disease] changes of several joints and joint mobility problems in the [lumbar spine], shoulders and mid back seemingly related to muscular problems and pain reproduction."  Treatment notes from January 2003 noted the Veteran was "stable.  Function is stable. Adequate pain control."  A March 2003 record noted that the Veteran was stable and "function is good."  He reported he had been stiff for one hour, with no swelling.  His sleep was fair, and his medications were helping.  In June 2003, he reported that there were no major flares, and his function was good.  His sleep was poor.  He was able to do some chores and he was "improving in this regard."  In September 2003, the Veteran stated he felt his symptoms were worse with increased pain and stiffness in his neck and shoulders and diffuse joint pain.  Under the assessment of fibromyalgia, the physician wrote "will give medical evidence." 

The Veteran was provided another VA fibromyalgia examination in February 2003.  During the examination, the Veteran was tender at many of the places directly over the back and spine, more adjacent to the spine.  The examiner noted that private treatment records showed degenerative joint disease and degenerative disc disease, most notable at C4-6.  He had limited cervical and lumbar motion.  The Veteran was noted to use a cane in his right hand, but slightly favoring his left lower extremity.  He reported daily back pain, with spasms, stiffness, and it was difficult to get out of bed.  He also reported pain with turning his neck from side to side.  He did not work, and had "long since given up trying to work as far as physical work is concerned."  He was treated with Percocet, at times Xanax and Klonopin.  He reported pain and spasms with low back movement, and he had pain with neck movement.  After the low back testing resulted in reports of pain and spasm, the VA examiner suggested the Veteran change his clothing a bit and during such maneuvers the Veteran was observed to extend and bend forward as well as bend or twist laterally.  Subsequently, on direct testing, the Veteran did not have spasms, but complained of stiffness.  He did not have pain on leg raising or weakness in the lower extremities.  He retained reflexes and sensation throughout.  "This examiner feels the veteran obviously has pain, feels that he has exaggerated response to it similar to that, known often times to be present in the veterans with his type psychopathy."

In August 2003, a review of the records noted that "the reports do not seem to have changed enough to cause the kind of pain [the Veteran] claims to have and need for narcotic pain medications. "  It was noted that a drug screen test did not show the narcotics he was receiving from the VA, but instead showed cocaine, cannabinoids and benzodiazepine.  He admitted to taking the street drugs but that benzodiazepine was due to medication for "nervousness after his car accident in June."  He was assessed with "chronic pain-not sure how much is real pain, but given that he is not taking the narcotics given at VA and the presence of other illegal drugs, in the system, and no significant MRI justification, no further narcotics will be dispensed from VA."

In September 2004, the Veteran reported that his pain started from his neck and went down to his shoulders, legs, and knees.  He was on narcotic pain medication from a private physician.  On physical examination, the Veteran had no neck stiffness, strength 5/5 in his extremities with complete range of motion, brisk reflexes in all extremities and sensation intact.  The Veteran also had a steady gait.  

During a March 2005 hearing regarding his claim for service connection for fibromyalgia, a VLJ asked if exercise or exertion made his joint and spine pain worse or if he would just have a sudden snap and it worsened regardless of what he was doing.  The Veteran responded that his pain would occur regardless of what he was doing, the pain would just "come on."  He stated that the radiation of pain from his back down his legs was a daily occurrence.  When questioned, the Veteran stated he had radiation of neck pain to his arms, and when questioned, he stated he had loss of grip strength.  He stated this occurred periodically.  He also stated he was told by physicians that he should be on bedrest on occasion.

In July 2007, the Veteran's sister provided a statement that for the past 10 to 15 years the Veteran had been in a lot of pain, making it difficult for him to maintain employment.  He had "excruciating pain in his neck, back, legs, and joints."

In October 2007, the Veteran was afforded a VA fibromyalgia examination.  Treatment records from 1999 indicated that the Veteran had diffuse migratory musculoskeletal pain with a diagnosis of fibromyalgia, with treatment with Nortriptyline.  He reported multiple areas of musculoskeletal pain over his neck, shoulders, back and buttocks area after discharge from service.  He reported this began around 1998 or 1999.  The multiple area pains were episodic, aggravated by physical exertion and relieved with resting and light stretching.  He had no unexplained fatigue and no gastrointestinal complaints.  He was noted to have an anxiety condition.   The Veteran reported he was no longer about to continue his job because of his neck and back conditions.  Multiple musculoskeletal pain areas were aggravated when he had worsening neck or low back pain.  "So his multiple musculoskeletal pains are related to his cervical and low back conditions."  There were tender points over the bilateral occiput, a tender point at the left trapezius, a tender point at the right greater trochanter and bilateral tender points at the medial knee area; however, no tenderness at the right trapezius, no tenderness at bilateral supraspinatus, no tenderness at bilateral gluteal, no tenderness at bilateral low cervical, no tenderness at bilateral second rib area, no tenderness at the latera epicondyle area.  For diagnosis of fibromyalgia it requires 11 plus tender points out of 18.  Here, the Veteran has only six tender points.  The Veteran's tender points at the occiput, left trapezius, and greater trochanter area are all related to his cervical spine and lower back condition.

An October 2008 treatment record noted the Veteran had no unexpected weight change fever or fatigue.  No change in vision.  No change in strength or sensation in his extremities, but neck joint pain and stiffness.  On physical examination, the Veteran "seemed well."  He had no neck stiffness, his extremities strength was 5/5 and he had "complete" range of motion in all.  His peripheral sensation was intact and he had a steady gait.  

In August 2009, the Veteran was provided a VA spine examination.  He reported neck and back pain onset in service.  He reported the pain would radiate to either leg, with numbness in his feet.  He reported "good and bad days but overall condition is stable."  He stopped working in 1996 because of back and neck pain, and was let go from the job in 1999 because of continued back and neck problems.  He reported burning and numbness in his bilateral legs.  He denied fatigue and decreased motion, but he had pain and stiffness.  He was only able to walk between 10 and 30 minutes, depending on the day.  He had an antalgic gait.  He had 5/5 active movement against full resistance of his elbows, wrists, fingers, thumbs, hips, knees, ankles and great toes.  He had normal muscle tone and no atrophy.  He had a normal sensory examination, except decreased sensation to light touch on the left foot.  He had a normal reflex examination except hypoactive knee and ankle jerks bilaterally.  The examiner opined that the Veteran was unable to do any strenuous, active or sustained work, but that he could do light sedentary work.  The diagnoses provided were degenerative disc and joint disease of the cervical and lumbar spine.  

In July 2015, Dr. J.D.R., D.O. (Doctor of Osteopathic Medicine) filled out a medical questionnaire for the Veteran.  The top reads: "Please check the following complications that [the Veteran] experiences that are widespread, constant or nearly constant and refractory to therapy due to his fibromyalgia since October 9, 1996:" and then a list of ten symptoms are available as options to check off.  Dr. J.D.R. checked musculoskeletal pain and tender points, fatigue, stiffness, paresthesias, and headaches.  He did not check sleep disturbances.  No additional information is provided.

The Board notes that in a February 2016 argument, the Veteran's attorneys indicated that a favorable medical opinion would be provided by a Dr. Z. and should have been attached with the faxed argument.  The medical opinion was not in the record and so the Board reached out to get a copy of Dr.Z.'s medical opinion.  In email correspondence from June 2016, an attorney provided the medical opinion of Dr. J.D.R. and stated that the indication of an opinion by Dr.Z. was in error.  As such, the Board is satisfied that there are no outstanding medical records.

Initially, the Board notes that the Veteran is service connection for lumbosacral strain with degenerative disease, rated 20 percent from December 1996.  He is additionally service-connected for cervical strain with degenerative disc disease, rated 20 percent from December 1996.  Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  A June 1997 rating decision provided the 20 percent rating for cervical strain noted that the 20 percent rating took into consideration muscle spasm and pain with straightening of the lordotic curve.  A September 2001 rating decision provided a 20 percent rating for lumbar strain.  The rating decision cited evidence of severe pain associated with fibromyalgia and arthritis from treatment records from 2000 and 2001.  It also cited the December 2000 VA examination where the Veteran reported low back pain, flare-ups, and loss of motion.  As the Veteran is service connected for lumbar and cervical strains, with 20 percent ratings each that include consideration of pain associated with his spine disabilities, the Board must take into account the rule against pyramiding when addressing his request for an increased rating for fibromyalgia.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

In this case the credibility, or perhaps the competency, of the Veteran to accurately describe his pain symptoms is hampered by his psychiatric disorder(s) and his polysubstance abuse.  The record contains, as only partially outlined above, medical treatment for various psychiatric episodes as well as for substance abuse.  Some records show that the Veteran was receiving prescription narcotics for pain relief from the VA, but that testing revealed the Veteran was not using these narcotics.  Instead, testing showed the Veteran using illegal "street" drugs (August 2003).  The February 2003 VA examiner felt that, although the Veteran had pain, he was likely exaggerating the level of pain, and that this was likely related to his "type [of] psychopathy."  During his August 2002 VA fibromyalgia examination he reported constant pain, but in treatment records in 2003 he was noted to have adequate pain control and stable findings.  Also during the August 2002 examination, during testing the Veteran had decreased grip strength, but when observed by the physician during exercises or with use of his cane, the Veteran's grip strength appeared normal.  As such, the Veteran's complaints regarding the severity, location and duration of his fibromyalgia symptoms is less credible.  As noted, this may be unintentional and just as a result of his psychiatric disorders.

A 20 percent rating for fibromyalgia is appropriate with the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  38 C.F.R. § 4.71a, DC 5025.  

In 1993, the Veteran complained of tenderness of the muscles of his back and neck.  In 1996, he reported that his pain evolved from his low back to "all over," although this was not further elaborated upon.  He was assessed with low back pain and fibromyalgia.  In 1997, he reported back and neck pain with radiation to his legs, including paraspinal, upper trapezius and gluteal pain.  He was also noted to have nonrestorative sleep.  By November 1997, he reported pain at the bilateral paraspinal, upper trapezius, occipital, scalene, upper chest, scapuloid and gluteal regions, along with headaches.  In 1999, he stated it "hurt all over," including the right hip, ankle and cervical spine.  Fibromyalgia was the diagnosis based on "a lack of physical findings and diffuse pain/tenderness out of proportion to exam and his history."  In 2000, he described chronic pain from his back to his feet, but this was recorded as due to his lumbosacral strain with arthritis.  In 2001, he reported his pain went from his neck down his spine, into his buttocks and down both legs.  It also traveled to both upper extremities.  He was noted to have "questionable" strength testing results due to "motivational issues."  A 2002 private treatment record noted the Veteran's refractory symptoms were such that they were only able to palliate, and the Veteran was at maximum medical improvement.  During the August 2002 examination, the Veteran reported pain in his neck, back, shoulders, legs, arms and feet.  He also reported that his pain was constant, but aggravated by cloudy and rainy days and by physical activity.  In 2003, he was noted to be tender at many of the places directly over the back and spine, more adjacent to the spine, and pani with movement of the neck.  In 2004, he reported pain in his neck and back that went down his legs, shoulders and knees.  In 2005, he reported that radiation of pain from his back down his legs was a daily occurrence.  Only after being questioned did the Veteran complain of pain that radiated from his neck to his arms or loss of grip strength, which he stated occurred periodically.  During a 2007 examination, the Veteran only had six fibromyalgia tender points, and the examiner noted that a diagnosis of fibromyalgia requires 11 plus tender points out of 18.  His tender points of the occiput, left trapezius, and greater trochanter area were noted to be related to his cervical and lumbar spine conditions.  His tender points were: bilateral occiput, left trapezius, right greater trochanter, and bilateral medal knee area.  During a 2009 spine examination, the Veteran reported that his back pain would radiate to either leg, with numbness in his feet.  He reported good and bad days, but an overall stable condition.  

Given that the Veteran's reports of pain severity, duration, and location are less than credible, his pain associated his lumbar and cervical spine is already addressed with the separate 20 percent ratings for lumbar and cervical strain, his contradictory statements that his pain was influenced by physical activity and weather (2002 examination) or that it just "came on" unexpectedly (2005 hearing), and the 2007 examination which indicated the Veteran did not have the adequate number of tender points for a diagnosis of fibromyalgia, and that several were attributable to his lumbar and cervical spine conditions, the Board finds that a rating in excess of 20 percent for fibromyalgia is not warranted.

The Board has considered the medical questionnaire signed by Dr. J.D.R. in 2015 which noted the Veteran had widespread, constant or nearly constant and refractory to therapy fibromyalgia with musculoskeletal pain, tender points, fatigue, stiffness, paresthesias and headaches since 1996.  Although this questionnaire is favorable medical evidence for a rating in excess of 20 percent, the Board finds that the treatment records (VA, SSA and private) and VA examinations of record which were contemporaneous with the period on appeal (from 1993 to 2010) are more probative to assessing the Veteran's rating for that period.  Dr. J.D.R.'s questionnaire does not address the fact that the Veteran is already in receipt of two separate 20 percent ratings for lumbar and cervical spine disabilities which take into account his musculoskeletal pain, the 2007 finding that the Veteran did not have more than six (fibromyalgia-specific) tender points, or the numerous indications in the record that the Veteran's reports of pain may be exaggerated.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 20 percent prior to July 6, 2010 must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From July 6, 2010

On July 6, 2010, the Veteran was afforded a VA fibromyalgia examination.  He stated "that he hurts continuously all over."  When asked to elaborate, he stated his neck, shoulders, center of his back, legs, ankles and feet were painful.  He stated that he was seen for these problems in 1983 and that the pain is constant.  His service records were poorly legible but indicated complaints of neck and back pain of a chronic nature.  Dr. P and Dr. S. records from 1996 and 1997, respectively, noted the Veteran was treated for fibromyalgia.  He reported severe, constant symptoms of muscle stiffness, and weakness throughout.  He reported fatigue and sleeping two to three hours per night.  He reported headaches, but he could not estimate how frequently they occur, generally lasting two to three hours.  He reported blurred vision without nausea and vomiting.  He was being treated with hydrocodone and Percocet.  The examiner noted the Veteran's treatment was intermittent.  The Veteran reported both depression and anxiety.  He reported that he does things slowly and he last worked in 1996 as a materials operator.  He could not estimate how much time he lost from the job secondary to fibromyalgia, but he stated he could not do the job after 1996 because of his pain.  He had not been hospitalized for his condition.  

On physical examination, the Veteran had tender points "virtually throughout his body."  These included the 18 tender points of fibromyalgia, but he also had tenderness at other points such as the vertex of his head, his deltoid muscles, his wrist extensor muscles, his quadriceps, and the dorsum of his feet, as well as his lateral ribcage bilaterally.  Strength throughout his upper and lower extremities was 4+ with pain elicited on all maneuvers.  Sensation was intact to light touch.  He was diagnosed with fibromyalgia.  The examiner noted that the 2007 VA examination included only 6 tender points.  

The January 2012 rating decision on appeal noted that the Veteran met the criteria for a 40 percent rating "effective July 16, 2010, the date of your VA examination" based on constant widespread pain and tender points, with associated stiffness, headaches and fatigue.  The Board notes that the Veteran's VA examination was provided on July 6, 2010.  As such entitlement to a rating of 40 percent for fibromyalgia is warranted from that date, as the July 16, 2010 date was listed in error.

The Veteran was provided a January 2014 fee-basis VA fibromyalgia examination.  The Veteran reported his condition started at Camp Lejeune near the end of 1983 with pain in his neck, back, shoulder, knees and thighs.  He was seen by a rheumatologist in 1996 who finally diagnosed him with fibromyalgia.  "The condition has stayed the same.  Pain in the muscles behind the neck and shoulders."  He was noted to treat his fibromyalgia with Oxycodone and Gabapentin, with Gabapentin taken at bedtime.  He had widespread musculoskeletal pain and stiffness in his neck and back and his "whole body."  He also reported fatigue "pretty much all the time," and that his pain would wake him up at night and keep him from going to sleep.  He had a depressed mood and anxious feeling.  The examiner marked that his fibromyalgia symptoms were constant or nearly constant.  His tender points for pain included: low cervical region, second rib, occiput, trapezius muscle, supraspinatus muscle, lateral epicondyle, gluteal, greater trochanter, and knee (all bilateral where applicable).  It was noted that his fibromyalgia impacted his ability to work.  "Difficulty in doing jobs that require prolonged standing, walking, running, jumping, climbing, bending, crawling, heavy lifting, heavy pushing or pulling."  The examiner marked that the Veteran was restricted to sedentary work.  

As noted above, a maximum 40 percent rating is warranted for symptoms of fibromyalgia that are constant, or nearly so, and are refractory to therapy.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  

Neither the Veteran nor his representative have identified any other Diagnostic Codes/rating criteria that would provide a higher rating or an additional rating.  As noted above, the Veteran is also in receipt of separate 20 percent ratings for lumbar and cervical spine strain that both contemplate musculoskeletal pain.  The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2014) have been considered whether or not they were raised by the veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  The Veteran has been diagnosed with fibromyalgia since 1993 according to the record.  No other applicable Diagnostic Code is therefore available.

Accordingly, a 40 percent rating is clearly the maximum rating assignable for the Veteran's fibromyalgia.  An increased schedular rating is therefore not available. 

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected fibromyalgia, throughout the period on appeal, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected fibromyalgia.  The rating criteria for fibromyalgia is inclusive in that it provides a 40 percent rating for any symptoms associated with widespread musculoskeletal pain and tender points, so long as they are constant or nearly constant.  Additional symptoms which are listed include fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel syndrome, depression, anxiety or Raynaud's-like syndrome.  The Veteran's described symptoms were widespread pain, tender points, paresthesias, headaches, fatigue, sleep disturbance, depression and anxiety.  The Board notes that the Veteran is also diagnosed with several psychiatric disorders, including schizophrenia, but that the depression and anxiety are still encompassed within his 40 percent rating.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

TDIU

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran's claim for TDIU is "part of" his claim for increased ratings for his fibromyalgia, which, through a series of decisions and remands, is considered as on appeal since his initial October 9, 1996 claim.  See generally Rice v. Shinseki, 22 Vet. App. 447 (2009).  In early records, the Veteran contended that he was fired from his employment at a carbon plant due to neck and back disabilities.  He has since argued that he remains unemployable as a result of his service-connected disabilities, to include his fibromyalgia.

In October 2013, the Veteran provided a VA 21-8940 TDIU claim form which noted he was no longer able to work as a result of his disabilities, and that he last worked full time in 1996.  He reported doing "plant work" from January 1989 to February 1999.  He noted that he "went out of work in 1996 but was not officially terminated from the rolls" until February 16, 1999.  He noted that he had a high school education and no additional training.  He stated his fibromyalgia and neck and back strain caused him to be unable to perform his duties of climbing ladders, going down in pits to vacuum up materials, drive a fork lift or other manual duties asked of him.  The form indicated that the Veteran was only employed for the one company following his discharge from service, where he worked for seven years before becoming too disabled to work. 

In an accompanying statement, the Veteran reported he last worked SGL Carbon, Inc. where he drove a forklift, used a heavy industrial vacuum to vacuum out pits, climbed ladders, etc.  He argued that due to his service-connected disabilities (fibromyalgia, lumbar and cervical spine disorders, tinnitus, and hearing loss) he was unable to perform those duties and was on a leave of absence for almost 3 years until he retired on disability.  He has not worked since 2007, indicating his old TDIU form was still relevant.

In October 2013, the Veteran provided a copy of a June 2007 VA 21-4192 Form for Employment Information in Connection with Claim for Disability.  The form was filled out by prior employer, and noted the Veteran was employed from January 18, 1989 to February 16, 1999 as a general plant worker.  Although he was employed until 1999, he last worked on February 16, 1996 and his last payment was on August 22, 1996.  It was noted that he was "unable to return from leave, retired on disability."  He was receiving a retirement benefit of $225.20 per month, with his first payment provided March 1, 2000.  The employer noted that the Veteran did not receive any earnings while on his leave of absence.  The form was filled out and signed in June 2007.  

The Veteran's June 2007 application for TDIU noted he was no longer able to work due to his service-connected disabilities of lumbar and cervical strain.  He worked for a steel company as a flat bed and forklift driver, with his employment ending in February 1996.  He again noted he completed high school and had no additional training.  

As noted above, the Veteran was afforded a VA fibromyalgia examination in January 2014.  The examiner noted the Veteran's fibromyalgia impacted his ability to work.  "Difficulty in doing jobs that require prolonged standing, walking, running, jumping, climbing, bending, crawling, heavy lifting, heavy pushing or pulling."  The examiner marked that the Veteran was restricted to sedentary work.  

Also in January 2014, additional examinations were provided based on his TDIU claim.  The examiner noted the Veteran's disabilities impacted his ability to work.  The recommendations for work for the neck, back and fibromyalgia were all "no greater than sedentary work."  With regards to his allergy condition, there is no restriction.  He also had no restrictions as far as lifting "light things like pens, paper and phone receivers."  He was observed as able to sit for greater than two hours during the examination.  He was "only observed getting up to change position several times during the interview."  By history, he could only sit for 20 minutes or so without having to lie down.  "It is possible he may not be able to tolerate sitting for 8 hours even if he has the ability to get up and walk around."

The Veteran has a combined 70 percent rating effective June 21, 2012.  Prior to June 21, 2012, the Veteran does not meet the schedular criteria for TDIU as he did not have any disabilities (including based on a common etiology) which were rated 60 percent or greater and his combined disability rating was 60 percent.  

For the period beginning on June 21, 2012, the Board has jurisdiction to grant a TDIU under 38 C.F.R. § 4.16(a).  The Board does not have jurisdiction to grant a TDIU in the first instance for the period prior to June 21, 2012, and that issue is addressed in the REMAND section of this opinion.

The record contains multiple statements from the Veteran that his disabilities limited his ability to work, and eventually caused him to stop his employment in 1996.  He reported that, following military service, he worked in a carbon plant, doing general "plant work" which entailed driving fork-lifts, flatbed trucks, climbing ladders, vacuuming pits, and other physically-demanding/manual work.  He has not reported any additional forms of employment.  He has indicated he completed high school.  Records from June 21, 2012 onward indicate that the Veteran's back, neck, and fibromyalgia disabilities are painful, result in a loss of sleep, and limit his ability to lift objects, walk distances, or stand for prolonged periods of time.  Most recently, the TDIU examination indicated that the Veteran may not be able to sit for 8 hours.  As the information in the record indicates that the Veteran has singularly been employed in a field which required lifting, climbing, walking and standing, and that his disabilities now limit these activities, the Board will resolve reasonable doubt in the Veteran's favor, and finds that the Veteran's disabilities render him unemployable. 

Accordingly, the preponderance of the evidence shows that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation during the entire time from June 21, 2012, forward.  Therefore his appeal must be granted as to a TDIU under 38 C.F.R. § 4.16(a) for the period beginning June 21, 2012.


ORDER

Entitlement to an initial rating in excess of 20 percent for fibromyalgia, for the prior to July 6, 2010, is denied.

Entitlement to an initial rating of 40 percent for fibromyalgia, for the period from July 6, 2010 (an additional 10 days) is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial rating in excess of 40 percent for fibromyalgia is denied.

TDIU is granted for the period beginning June 21, 2012, subject to the laws and regulations for payment of monetary benefits.


REMAND

The Veteran has maintained that his fibromyalgia, neck, and back disabilities have rendered him unemployable since 1996.  Ongoing treatment records contain complaints of diffuse constant pain and tender points.  The Veteran has walked with a cane since the 1990s.  

Prior to June 21, 2012, the combined rating of the Veteran's service-connected disabilities was 60 percent.  Currently, the period prior to June 21, 2012 does not meet the jurisdictional requirements of 38 C.F.R. § 4.16(a).  The Board does not have jurisdiction to grant TDIU in the first instance, and a remand is necessary for the claim to be referred to the Director, Compensation Service for consideration of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).


Accordingly, the case is REMANDED for the following action:

1.   Refer the case to the Director, Service, for extraschedular consideration of a TDIU for the period prior to June 21, 2012.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the issue on appeal.  If the benefits sought continue to be denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the virtual record is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


